RUSSON, Justice,
concurring in the result:
¶ 17 I concur in the result. I believe our decision in Vigos v. Mountainland Builders, Inc., 2000 UT 2, 993 P.2d 207, renders it unnecessary to address the arguments concerning the continuing jurisdiction of the Commission. According to our plurality opinion in Vigos, the Commission acquires jurisdiction as soon as an injured worker files a proper and timely claim for disability compensation; and the Commission retains that jurisdiction to modify disability status beyond the six-year period contained in former section 35-1-78. See id. at ¶32 (Op. of Stewart, J.) & ¶ 43 (Op. of Russon, J.).
¶ 18 Having disqualified himself, Justice STEWART did not participate herein; District Judge JOSEPH C. FRATTO, Jr., sat.